Appellee instituted this cause of action against appellant. The complaint alleged that appellant entered into a written lease agreement with V.W. Switzer as trustee of Haynes Realty Company, a corporation, whereby appellant rented certain rooms in the "Haynes Building" then owned by said Haynes Realty Company, (the lease was dated August 1, 1928 and the term thereof was from August 1, 1928, to August 1, 1931). The complaint further alleged that V.W. Switzer, at the time of the execution of said lease was "acting as trustee of said corporation (Haynes Realty Company) in the renting of said building and in the handling of its rents and income therefrom;" that later said Haynes Realty Company was placed in the hands of a receiver by order of the Elkhart Circuit Court, and said building was sold to one George W. Switzer, who later conveyed all his rights, title, and interest in and to said real estate to the plaintiff (appellee) herein; and that title to said real estate now rests in the plaintiff (appellee, a corporation).
The complaint further alleged the failure of appellant to pay rent as was provided in said lease, and that appellant was unlawfully withholding possession from appellee; and it prayed a judgment for possession of the premises, and for damages.
The cause was submitted for trial upon issues presented by the complaint, an answer in general denial, an amended third paragraph of answer, and a reply in two paragraphs to the amended third paragraph of answer.
The amended third paragraph of answer admitted the execution of said lease, that appellant had occupied said premises, that he had paid stipulated rent to said Haynes Realty Company, its agents, and receiver, but it alleged that he "at all times denied that the plaintiff (appellee corporation) and its grantor, George W. *Page 412 
Switzer, had any right thereto and refused to pay and did not pay to . . . (them) . . . any rent therefor." It further alleged that he (appellant) and others, including said George W. Switzer, on November 14, 1928, were owners and holders of trust notes and mortgage bonds executed by said Haynes Realty Company, which were secured by mortgages and trust deeds covering said Haynes Building, that the holders of said trust notes and mortgage bonds were then the owners of the capital stock of said Haynes Realty Company, that the purchase of said building by George W. Switzer at the receiver sale was fraudulent as against appellant, that the officers of appellee corporation, at the time it accepted the deed from George W. Switzer, knew of said fraud, and by reason of such knowledge appellee corporation "does not own the said Haynes Building, but only holds the same in trust for this defendant" (appellant) and others similarly situated.
The amended third paragraph of answer prayed "judgment that he (appellant) recover his costs and for all other proper relief."
The first paragraph of reply was a general denial. In the second paragraph of reply appellee alleged that the matters set forth in the amended third paragraph of answer had been finally adjudicated in another cause.
Appellee moved the court that the issues presented by the third amended paragraph of answer and the reply thereto be tried by the court without a jury, and the court sustained the motion.
Thereupon appellant filed a request for a trial by jury of all the issues presented by all the pleadings. The court granted the request as to the issues formed by the complaint and answer in general denial, but denied it as to the issues formed by the amended third *Page 413 
paragraph of answer and the reply thereto, reserving an exception of appellant.
The cause was submitted to the court and jury in accordance with the court's said ruling. The jury returned a verdict that appellee was entitled to possession of the premises and damages against appellant in the sum of $1,435.00. The court found for appellee "on such amended third paragraph of answer (that) the defendant take nothing thereon." Judgment was rendered on the jury's verdict and the court's finding, in accordance therewith.
Appellant duly filed a motion for new trial which was overruled. He assigns two specifications of error, one of which is the overruling of said motion for new trial. The other specification of error is presented under the motion for new trial.
The first ground for new trial set forth in the motion therefor is error in refusing to submit all the issues to the jury.
Appellant contends in his brief that the amended third paragraph of answer was an argumentative denial, and that it does not present any issues which could not have been proven 1.  under the general denial, and that all the issues presented were triable by jury.
Appellee contends that the amended third paragraph of answer is more than an argumentative denial, that it seeks to set up a trust.
Although said pleading alleges ownership of the property by appellee's grantor as a trustee only, said pleading in legal effect merely denies the allegations of the complaint, particularly the allegations that a tenancy existed between the parties. Heston v. Dougan (1912), 52 Ind. App. 40, 96 N.E. 614.
Appellee argues that this being an action for *Page 414 
possession by a landlord against a tenant, the tenant 2.  (appellant) can not attack the landlord's (appellee's) title.
We recognize the principle of law argued by appellee, but "to give rise to the estoppel of a tenant to deny his landlord's title it must first be shown that the relation of landlord and tenant in fact (our italics) existed between the parties and regards the land in question." 16 R.C.L. 649.
If the tenant admits that the relation of landlord and tenant exists between the parties, he is estopped from attacking his landlord's title in a suit for possession instituted by the 3.  landlord against the tenant, but the rule does not apply where, as in this case, the defendant denies that the relation of landlord and tenant ever existed between the parties.
Appellant sets forth, as specifications for new trial, the rejection of certain evidence, and refers to said specifications under points, propositions and authorities in his brief, 4.  but said specifications for new trial are not "separately considered" or discussed in appellant's brief as is required by Paragraph six, Rule twenty-one (formerly Paragraph five, Rule twenty-two) of this court, and we therefore hold that no questions, as to said specifications for new trial are presented for review by this court.
Appellant states other contentions under points, propositions and authorities, but makes no application of said contentions to any particular specification of the motion for new trial, 5.  and we can not determine from said statements which specifications of the motion for new trial appellant intended thereby to support, and therefore we hold that no questions are presented by said statements. (Rule twenty-one, Paragraph six.)
On account of the error in denying appellant's request *Page 415 
for a jury trial as to the issues formed by the amended third paragraph of answer, the judgment is reversed, with instructions that the trial court sustain appellant's motion for new trial, and for further proceedings not inconsistent with this opinion.
Kime, J., concurs with opinion.